           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

SHARON L. BARBER*                                             PLAINTIFF

v.                          No. 4:19-cv-275-DPM

ANDREW SAUL, Commissioner,
Social Security Administration                            DEFENDANT

                                 ORDER
     No one has objected to Magistrate Judge Kearney's recommended
disposition, NQ 12. After reviewing for clear errors of fact on the face of
the record,   FED.   R. Crv. P. 72(b) (advisory committee notes to 1983

addition), and for legal error, the Court adopts the recommendation.
The motion to dismiss, Ng 11, is granted. Barber's complaint will be
dismissed without prejudice.
     So Ordered.

                                                          V
                                        D.P. Marshall Jr.
                                        United States District Judge




· The Court directs the Clerk to correct the spelling of Barber's name on
the docket.
